     Case 1:18-cv-01534-AWI-GSA Document 40 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    GILBERTO CHAVEZ,                                        1:18-cv-01534 AWI-GSA (PC)

12                         Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    J. DOE #1, et al.,                                      (Document #36.)

15                         Defendants.
16

17           On October 19, 2020, plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d

19   1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff pursuant

20   to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

21   490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain exceptional circumstances

22   the court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand,

23   113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases.              In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity

28   of the legal issues involved.” Id. (internal quotation marks and citations omitted).

                                                          1
     Case 1:18-cv-01534-AWI-GSA Document 40 Filed 10/29/20 Page 2 of 2


 1          In the present case, plaintiff argues that he is unable to afford counsel. This alone does not

 2   make plaintiff’s case exceptional. While the court has found that “Plaintiff states cognizable claims

 3   in the Second Amended Complaint against defendant Celina Salinas (Kitchen Supervisor) for

 4   acting against him with deliberate indifference in violation of the Eighth Amendment,” this finding

 5   is not a determination that plaintiff is likely to succeed on the merits, and at this juncture the court

 6   cannot find that plaintiff is likely to succeed on the merits. (ECF No. 27 at 12-13.) Plaintiff’s

 7   deliberate indifference claims against defendant Salinas do not appear complex, and based on a

 8   review of the record in this case, the court finds that plaintiff can adequately articulate his claims.

 9   Thus, the court does not find the required exceptional circumstances, and plaintiff’s motion shall

10   be denied without prejudice to renewal of the motion at a later stage of the proceedings.

11          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

12   DENIED, without prejudice.

13
     IT IS SO ORDERED.
14

15      Dated:     October 29, 2020                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
